DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has amended claim 10 and amended claims 10-12 to depend upon claim 13. Accordingly Group III, claim(s) are now 10-13.
And, Applicant's election with traverse of Group IV invention in the reply filed on 7/13/22 is acknowledged.  The traversal is on the ground(s) that technical problem of singularizing frames of an object even if the meter is of small size resulting in a rapid return to zero. This is not found persuasive because 
Group I, claim(s) 1-5, 14, is drawn to a singularization method comprising acts performed by an object, singularizing frames to be transmitted by an-the object. ...
Group II, claim(s) 6-9, drawn to an object performing, generating unique frames to be transmitted by an object, ...
Group III, claim(s) 10-13, drawn to a communication device: processing frames, ... transmitting for analysis the received frames for a retransmission has not been detected.) ...
Limitations, Singularizing frames is well-known in the art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I and Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David D. Brush, on 8/5/22. 
The application has been amended as follows:

Amendments to the Claims
Amendment to the claims as follows:

1. (Canceled)
2. (Canceled)
3 (Canceled)
4. (Canceled)
5. (Canceled)
6. (Canceled)
7. (Canceled)
8. (Canceled)
9. (Canceled)

10. (Previously Presented)	The method as claimed in claim 13, comprising further the following acts performed by the communication device:
receiving the frames transmitted by the connected object via the low-power wireless communication network, the frames identifying the connected object and comprising payload data, and the frames integrating at least:
the counter, which can be incremented according to the frame to be transmitted, the counter having a predefined dimension; and
the supplementary index, which can be modified upon a zeroing of the counter; 
receiving the retransmitted frames identifying the connected object and integrating the counter and the supplementary index;
blocking the retransmitted frames by:
performing the detecting of the retransmitted frames from among frames received from the connected object. 

11. (Previously Presented)	The method as claimed in claim 10, wherein a result of the detecting of the retransmitted frames is positive when:
the counter of the received frame is less than or equal to the counter of the preceding received frame and when the supplementary index is equal to or has a value relative to the supplementary index of the preceding frame corresponding to a function that is the inverse of the monotonic function used to singularize the frames to be transmitted;
the counter of the received frame is greater than the counter of the preceding received frame and when the supplementary index has a value relative to the supplementary index of the preceding frame corresponding to a function that is the inverse of the monotonic function used to singularize the frames to be transmitted. 

12. (Previously Presented)	The method as claimed in claim 10, wherein, at an end of the detecting, when a retransmitted frame has not been detected, the counter of the received frame and, when the supplementary index differs from that of the frame previously received according to a monotonic function of the same order as that used to singularize the frames to be transmitted, the supplementary index are stored in the communication device implementing the method. 

13. (Currently Amended)	A method comprising:
	processing frames received by a communication device, which is connected to a connected object via a low-power wireless communication network, wherein the processing comprises: 
detecting retransmitted frames from among frames received by the communication device from the connected object identified in each frame received via the low-power wireless communication network by comparing a counter and a supplementary index of the received frame with, respectively, a counter and a supplementary index of a preceding received frame from the 
transmitting for analysis the received frames for which a retransmission has not been detected. 

14. (Canceled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Canceled) 

21. (New)	A non-transitory computer-readable medium comprising a program stored thereon, comprising program code instructions for executing a processing method when the program is executed by a processor of a communication device, wherein the instructions configure the communication device to:
process frames received by the communication device from a connected object via a low-power wireless communication network, by: 
detecting retransmitted frames from among frames received by the communication device from the connected object identified in each frame received via the low-power wireless communication network by comparing a counter and a supplementary index of the received frame with, respectively, a counter and a supplementary index of a preceding received frame from the connected object, and 
transmitting for analysis the received frames for which a retransmission has not been detected. 

22. (New)	A communication device comprising:
a processor; and 
a non-transitory computer-readable medium comprising a program stored thereon comprising program code instructions for executing a processing method when the program is executed by a processor of a communication device, wherein the instructions configure the communication device to:
process frames received by the communication device from a connected object via a low-power wireless communication network, by: 
detecting retransmitted frames from among frames received by the communication device from the connected object identified in each frame received via the low-power wireless communication network by comparing a counter and a supplementary index of the received frame with, respectively, a counter and a supplementary index of a preceding received frame from the connected object, and 
transmitting for analysis the received frames for which a retransmission has not been detected. 


Priority
Applicant’s claim for foreign priority (FRANCE 1754145 05/11/2017) as claimed in this application under 35 U.S.C. 119(a)-(d) or (f), is acknowledged. 
Applicant’s claim for PCT as claimed in this application under 35 U.S.C. 371, is acknowledged.   This application is a 371 of PCT/FR2018/051098 05/03/2018.

Amendments to the Specification
Applicant’s preliminary amendments to the claims, specification, abstract, paper dated 11/8/2019 is acknowledged.  

Drawings
The drawings filed on 11/8/2019 are acknowledged.  

Allowable Subject Matter
Claims 10-13, 21, 22 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 13 recites,
a method comprising:
processing frames received by a communication device, which is connected to at least
one connected object via a low-power wireless communication network, wherein the processing
comprises:
detecting retransmitted frames from among frames received by the communication device
from the connected object identified in each frame received via the low-power
wireless communication network by comparing a counter and a supplementary
index of the received frame with, respectively, a counter and a supplementary
index of a preceding received frame from the connected object, and
transmitting for analysis the received frames for which a retransmission has not
been detected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Struik, WO 2004/051956 discloses 
[0007] In accordance with one aspect of the present invention there is provided a method of encoding a frame counter used in communication between a sender and a receiver. The method comprises maintaining a sequence counter and a frame counter at the sender and computing new values of the frame counter such that the frame counter is unique and recoverable from an encoded value of the frame counter and the sequence counter. [0008] In another aspect there is provided a method of transmitting messages from a sender to a recipient over a wireless channel, the messages including a sequence counter and a frame counter. The method comprises establishing initial values of the sequence counter and the frame counter at the sender. Initial values of the frame counter and the sequence counter are provided to the recipient. The sender sends compressed messages including the value of the sequence counter and not the frame counter and monitors for an acknowledgement of receipt by the recipient. When no acknowledgment is received, the sender sends uncompressed messages until an acknowledgement of receipt is received from the recipient. The sequence counter is incremented and the next value of the frame counter is established as the integer next larger than previous value of the frame counter which is congruent to the sequence counter modulo 256. [0009] In yet another aspect, there is provided a method of transmitting messages from a sender to a recipient over a wireless channel, the messages including a sequence counter and a frame counter. The method comprises establishing initial values of the sequence counter and the frame counter at the sender and providing the initial values of the frame counter and the sequence counter to the recipient. The sender sends compressed messages including the value of the sequence counter and not the frame counter. Periodically the sender sends uncompressed messages including the value of the frame counter according to predefined criteria. The sender increments the sequence counter and establishes the next value of the frame counter as the integer next larger than previous value of the frame counter which is congruent to the sequence counter modulo 256. [0010] In a further aspect, there is provided a wireless device for receiving communications from other wireless devices in a wireless network. The device comprises storage for a frame counter, a receiver for obtaining a message over the wireless network, the message including a sequence counter and data encrypted using a secret key and a new value of the frame counter as input to the encryption. The device includes a decryptor configured to perform decryption complementary to the encryption used in the message, the decryptor having access to the secret key. A processor is connected to the message receiver and configured to recover the value of the frame counter from a sequence counter in the message and provide the frame counter and encrypted data from the message to the decryptor. [0011] In a yet further aspect, there is provided a wireless device for sending communications to other wireless devices in a wireless network. The device comprises storage for a frame counter and a sequence counter and a processor to compute a new value of the frame counter such that the frame counter is unique and recoverable from an encoded value of the frame counter and the sequence counter. The device further includes a transmitter for sending a message over the wireless network, the message including a sequence counter and data encrypted using a secret key and the new value of the frame counter as input to the encryption.
Yeo et al., 2015/0172031 discloses,
[0013] In another general aspect, there is provided an apparatus for retransmitting a packet for low-power wireless sensor communications, the apparatus including: an ACK receiver configured to receive one guaranteed time slot (GTS) Bulk ACK frame containing ACK information to be transmitted to each of a plurality of devices; a checker configured to check the received GTS Bulk ACK frame and determine whether packet retransmission is required; and a re-transmitter configured to, in response to a determination that the packet retransmission is required, retransmitting a corresponding packet during an allocated GTS within a Contention Free Period (CFP) offset.
Struik, Yeo and the additional art of record do not at least teach or suggest transmitting for analysis the received frames for which a retransmission has not been detected.
Therefore independent claim 1, and similar independent claims 21, 22 are allowable over the prior arts of record.  Hence, dependent claims 10-12 are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496